UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 225 Water Street, Suite 1400 Jacksonville, Florida 32202 (Address of Principal Executive Offices) (904) 354-2482 (Registrant’s Telephone Number, Including Area Code) www.fpic.com Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ As of October 26, 2007, there were 9,121,354 shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to Quarterly Report on Form 10-Q For the Quarter Ended September 30, 2007 Page Part I Financial Information Item 1. Financial Statements — Unaudited Consolidated Statements of Financial Position as ofSeptember 30, 2007 and December 31, 2006 1 — Unaudited Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2007 and 2006 2 — Unaudited Consolidated Statements of Shareholders’ Equity for theNine Months Ended September 30, 2007 and 2006 3 — Unaudited Condensed Consolidated Statements of Cash Flows for theNine Months EndedSeptember 30, 2007 and 2006 4 — Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Part I FINANCIAL INFORMATION Item 1. Financial Statements FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Financial Position (in thousands, except shares authorized, issued and outstanding) As of As of September 30, 2007 December 31, 2006 Assets Investments: Fixed income securities, available for sale $ 668,924 690,895 Equity securities 15,403 — Short-term investments 480 29,814 Other invested assets 6,278 6,600 Total investments (Note 8) 691,085 727,309 Cash and cash equivalents 78,452 138,688 Premiums receivable (net of an allowance of $400 as of September 30, 2007 and December 31, 2006) 77,120 84,227 Accrued investment income 7,929 8,969 Reinsurance recoverable on paid losses 7,832 17,097 Due from reinsurers on unpaid losses and advance premiums 147,937 158,868 Ceded unearned premiums 11,358 11,608 Deferred policy acquisition costs 10,405 14,204 Deferred income taxes 32,654 36,642 Goodwill 10,833 10,833 Other assets 10,789 10,614 Total assets $ 1,086,394 1,219,059 Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ 592,718 642,955 Unearned premiums 124,881 181,695 Reinsurance payable 2,240 10,717 Paid in advance and unprocessed premiums 6,194 13,419 Total policy liabilities and accruals 726,033 848,786 Long-term debt 46,083 46,083 Other liabilities 29,198 38,936 Total liabilities 801,314 933,805 Commitments and contingencies (Note 9) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued — — Common stock, $0.10 par value, 50,000,000 shares authorized; 9,159,654 and 10,063,937 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 916 1,006 Additional paid-in capital 679 37,735 Retained earnings 288,244 252,490 Accumulated other comprehensive loss, net (4,759 ) (5,977 ) Total shareholders' equity 285,080 285,254 Total liabilities and shareholders' equity $ 1,086,394 1,219,059 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 1 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Income (in thousands, except earnings per common share) For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenues Net premiums earned $ 48,449 57,275 $ 149,467 172,094 Net investment income 7,716 8,120 23,447 23,394 Net realized investment (losses) gains (67 ) (58 ) (163 ) 112 Other income 125 131 298 382 Total revenues 56,223 65,468 173,049 195,982 Expenses Net losses and loss adjustment expenses 28,425 40,149 80,454 120,581 Other underwriting expenses 14,517 10,558 34,658 35,057 Interest expense on debt 1,123 1,088 3,323 3,192 Other expenses 37 1,272 56 4,435 Total expenses 44,102 53,067 118,491 163,265 Income from continuing operations before income taxes 12,121 12,401 54,558 32,717 Less:Income tax expense 3,894 3,855 18,529 9,714 Income from continuing operations 8,227 8,546 36,029 23,003 Discontinued Operations Income from discontinued operations (net of income taxes) — 2,331 — 6,706 (Loss) gain on disposal of discontinued operations (net of income taxes) (191 ) 12,449 (191 ) 12,449 Discontinued operations (191 ) 14,780 (191 ) 19,155 Net income $ 8,036 23,326 $ 35,838 42,158 Basic earnings per common share: Income from continuing operations $ 0.88 0.83 $ 3.76 2.23 Discontinued operations (0.02 ) 1.43 (0.02 ) 1.86 Net income $ 0.86 2.26 $ 3.74 4.09 Basic weighted average common shares outstanding 9,300 10,321 9,570 10,304 Diluted earnings per common share: Income from continuing operations $ 0.86 0.80 $ 3.63 2.14 Discontinued operations (0.02 ) 1.38 (0.02 ) 1.78 Net income $ 0.84 2.18 $ 3.61 3.92 Diluted weighted average common shares outstanding 9,623 10,711 9,919 10,747 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q:2 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Shareholders' Equity (in thousands) Shares of Additional Accumulated Other Common Common Paid-in Unearned Retained Comprehensive Comprehensive Stock Stock Capital Compensation Earnings Loss, Net Income Total Balances at December 31, 2006 10,063,937 $ 1,006 $ 37,735 $ — $ 252,490 $ (5,977 ) $ 285,254 Net income — 35,838 — 35,838 35,838 Other comprehensive income (loss), net of tax Unrealized gain on invested assets, net of tax — 1,344 1,344 1,344 Unrealized loss on derivative financial instruments, net of tax — (175 ) (175 ) (175 ) Prior service cost — 22 22 22 Transition obligation — 14 14 14 Net loss on pension plan — 13 13 13 Other comprehensive income 1,218 Comprehensive income 37,056 Cumulative adjustment to adopt FIN 48 — (84 ) — (84 ) Restricted stock 34,549 3 1,146 — — — 1,149 Issuance of shares 78,345 8 1,639 — — — 1,647 Repurchase of shares (1,017,177 ) (101 ) (41,293 ) — — — (41,394 ) Share-based compensation — — 885 — — — 885 Income tax reductions relating to exercise of stock options — — 567 — — — 567 Balances at September 30, 2007 9,159,654 $ 916 $ 679 $ — $ 288,244 $ (4,759 ) $ 285,080 (in thousands) Accumulated Shares of Additional Other Common Common Paid-in Unearned Retained Comprehensive Comprehensive Stock Stock Capital Compensation Earnings Loss, Net Income Total Balances at December 31, 2005 10,339,105 $ 1,034 $ 53,627 $ (1,742 ) $ 200,902 $ (4,231 ) $ 249,590 Net income — 42,158 — 42,158 42,158 Other comprehensive income (loss), net of tax Unrealized loss on invested assets, net — (285 ) (285 ) (285 ) Unrealized gain on derivative financial instruments, net — 36 36 36 Other comprehensive loss (249 ) Comprehensive income 41,909 Restricted stock 35,408 3 (913 ) 1,742 — — 832 Issuance of shares 336,332 34 5,249 — — — 5,283 Repurchase of shares (277,298 ) (28 ) (9,591 ) — — — (9,619 ) Share-based compensation — — 837 — — — 837 Income tax reductions relating to exercise of stock options — — 2,607 — — — 2,607 Balances at September 30, 2006 10,433,547 $ 1,043 $ 51,816 $ — $ 243,060 $ (4,480 ) $ 291,439 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 3 FPIC Insurance Group, Inc. Unaudited Consolidated Statements of Cash Flows (in thousands) For the Nine Months Ended September 30, 2007 September 30, 2006 Operating Activities Net income $ 35,838 42,158 Less: Discontinued operations (191 ) 19,155 Income from continuing operations 36,029 23,003 Adjustments to reconcile net income to net cash (used in) provided by operating activities: Cumulative adjustment to adopt FIN 48 (84 ) — Depreciation, amortization and accretion 18,459 20,660 Net realized losses (gains) on investments 163 (112 ) Net realized loss (gain) on equity investment — (890 ) Deferred policy acquisition costs, net of related amortization (13,343 ) (15,728 ) Deferred income tax expense (benefit) 3,250 (174 ) Excess tax benefits from share-based compensation (443 ) (2,584 ) Share-based compensation 2,035 1,662 Other Changes in Assets and Liabilities Premiums receivable, net 7,107 (1,917 ) Accrued investment income 1,040 866 Reinsurance recoverable on paid losses 9,265 (741 ) Due from reinsurers on unpaid losses and advance premiums 10,931 42,773 Ceded unearned premiums 250 643 Other assets and liabilities (2,464 ) 889 Losses and loss adjustment expenses (50,237 ) 684 Unearned premiums (56,814 ) 7,788 Reinsurance payable (8,477 ) (12,304 ) Paid in advance and unprocessed premiums (7,225 ) (7,518 ) Net cash (used in) provided by operating activities (50,558 ) 57,000 Investing Activities Proceeds from Sales of fixed income securities, available for sale 75,492 34,019 Sales of other invested assets 27 — Maturities of fixed income securities, available for sale 19,515 38,425 Maturities of short-term investments 29,543 46,994 Sales of property and equipment (4,271 ) 1 Purchases of Fixed income securities, available for sale (74,988 ) (84,182 ) Equity securities (15,000 ) — Short-term investments (480 ) (30,095 ) Other invested assets (34 ) (45 ) Property and equipment 13 (107 ) Net cash provided by investing activities 29,817 5,010 Financing Activities Issuance of common stock 1,647 5,283 Repurchase of common stock (41,394 ) (9,330 ) Excess tax benefits from share-based compensation 443 2,584 Net cash used in financing activities (39,304 ) (1,463 ) Discontinued Operations Net cash (used in) provided by operating activities (191 ) 5,331 Net cash used in investing activities — (785 ) Net cash provided by financing activities — — Net cash (used in) provided by discontinued operations (191 ) 4,546 Net (decrease) increase in cash and cash equivalents (60,236 ) 65,093 Cash and cash equivalents at beginning of period (including discontinued operations) 138,688 102,695 Cash and cash equivalents at end of period (including discontinued operations) 78,452 167,788 Less cash and cash equivalents of discontinued operations at end of period — — Cash and cash equivalents at end of period (excluding discontinued operations) $ 78,452 167,788 See the accompanying notes to the unaudited consolidated financial statements. Form 10-Q: 4 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q:5 1. Basis of Presentation and New Accounting Pronouncements Basis of Presentation The accompanying unaudited consolidated financial statements represent the consolidation of FPIC Insurance Group, Inc. (“FPIC”) and all majority owned and controlled subsidiaries. Unless the context otherwise requires, the terms“we,” “our,” “us,” the “Company” and “FPIC” as used in this report refer to FPIC Insurance Group, Inc. and its subsidiaries. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission (“SEC”).The statement of financial position as of December 31, 2006 was derived from audited financial statements, but does not include all disclosures required by GAAP.All significant transactions between the parent and consolidated subsidiaries have been eliminated. Reference is made to our Annual Report on Form 10-K for the year ended December 31, 2006, which includes information necessary for understanding our businesses and financial statement presentations. In particular, our significant accounting policies are presented in Note 2, Significant Accounting Policies, to the consolidated financial statements included in that report. These consolidated interim financial statements are unaudited.These statements include all adjustments, consisting only of normal recurring accruals, that are, in the opinion of management, necessary for the fair presentation of results for interim periods.Certain prior period amounts presented in the consolidated financial statements have been reclassified to conform to the current presentation.The results reported in these consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.For example, the timing and magnitude of claim losses incurred by our insurance subsidiaries due to the estimation process inherent in determining the liability for losses and loss adjustment expenses (“LAE”) can be relatively more significant to results of interim periods than to results for a full year.Also, variations in the amount and timing of realized investment gains and losses could cause significant variations in periodic net income. New Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No.109 (“FIN48”), which clarifies the accounting for uncertainty in tax positions.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return.We must determine if it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position.Once it is determined that a position meets the “more-likely-than-not” recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements.The provisions of FIN 48 were effective as of the beginning of our 2007 fiscal year, with the cumulative effect of the change in accounting principle of $0.08 million recorded as an adjustment to opening retained earnings. In September 2006, the FASB issued Financial Accounting Standard (“FAS”) 157, Fair Value Measurements.The standard defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FAS 157 is applicable to all other accounting pronouncements that require or permit fair value measurements and therefore does not require any new fair value measurements.The standard is effective for financial statements issued for fiscal years beginning after November 15, 2007.The adoption of FAS 157 is not expected to have a material impact on our consolidated financial statements. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 6 In February 2007, the FASB issued FAS 159, The Fair Value Option for Financial Assets and Financial Liabilities, Including an amendment of FAS 115.The standard permits entities to choose to measure at fair value many financial instruments and certain other items that are not currently required to be measured at fair value.FAS 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.The standard does not affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value.FAS 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007.The adoption of FAS 159 is not expected to have a material impact on our consolidated financial statements. 2. Share-Based Compensation Plans We maintain three share-based compensation plans: (i) a plan for officers and key employees (the “Omnibus Plan”); (ii) a plan for non-employee directors (the “Director Plan”); and (iii) an employee stock purchase plan (the “ESPP”).For a description of these plans, see Note 9, Share-Based Compensation Plans included in our Annual Report on Form 10-K for the year ended December 31, 2006. The following table summarizes data for stock options outstanding and exercisable as of September 30, 2007: Options Outstanding Options Exercisable Range of Prices per Share Vested Number of Shares Nonvested Number of Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Life in Years Total Aggregate Intrinsic Value (in thousands) Number of Shares Weighted-Average Exercise Price Total Aggregate Intrinsic Value (in thousands) $ 0.00-11.99 176,667 — $8.82 4.1 176,667 $8.82 $ 12.00-15.99 263,005 — 13.95 3.7 263,005 13.95 $ 16.00-19.99 8,000 — 17.34 2.3 8,000 17.34 $ 20.00-35.99 281,611 30,190 26.74 4.9 281,611 26.01 $ 36.00-60.99 27,500 81,369 41.01 7.3 27,500 45.86 756,783 111,559 $20.92 4.7 $19,313 756,783 $18.44 $18,726 The following table presents the status of, and changes in, restricted stock: Restricted Stock Number of Shares Weighted- Average Grant Date Fair Value Weighted-Average Remaining Contractual Term in Years Total Aggregate Intrinsic Value (in thousands) Nonvested, January 1, 2007 88,071 $33.63 Granted 36,584 41.29 Vested (30,207) 34.62 Forfeited (2,035) 35.73 Nonvested, September 30, 2007 92,413 $36.29 1.4 $3,978 As of September 30, 2007, there was $3.6 million of total unrecognized compensation cost related to non-vested share-based compensation arrangements granted under our various plans.That cost is expected to be recognized over a weighted-average period of 1.2 years. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 7 3. Reconciliation of Basic and Diluted Earnings per Common Share Data with respect to our basic and diluted earnings per common share are shown below. (in thousands, except earnings per common share) For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Income from continuing operations $ 8,227 8,546 $ 36,029 23,003 Discontinued operations (191 ) 14,780 (191 ) 19,155 Net income $ 8,036 23,326 $ 35,838 42,158 Basic Earnings per Common Share: Income from continuing operations $ 0.88 0.83 $ 3.76 2.23 Discontinued operations (0.02 ) 1.43 (0.02 ) 1.86 Basic earnings per common share $ 0.86 2.26 $ 3.74 4.09 Diluted Earnings per Common Share: Income from continuing operations $ 0.86 0.80 $ 3.63 2.14 Discontinued operations (0.02 ) 1.38 (0.02 ) 1.78 Diluted earnings per common share $ 0.84 2.18 $ 3.61 3.92 Basic weighted-average shares outstanding 9,300 10,321 9,570 10,304 Common stock equivalents (1) 323 390 349 443 Diluted weighted-average shares outstanding 9,623 10,711 9,919 10,747 (1) Outstanding stock options totaling ­­­­­108,869 and 98,440 options for the three months ended September 30, 2007 and 2006, respectively, and outstanding stock options totaling 98,985 and 119,333 options for the nine months ended September 30, 2007 and 2006, respectively, were excluded from the calculation of diluted earnings per common share because the sum of the hypothetical amount of future proceeds from the exercise price, unrecorded compensation, and tax benefits to be credited to additional paid-in capital for all grants of stock options were higher than the average price of the common shares, and therefore were anti-dilutive. 4. Liability for Losses and LAE We establish loss and LAE reserves taking into account the results of multiple actuarial techniques applied as well as other assumptions and factors regarding our business.Each actuarial technique is applied in a consistent manner from period to period and the techniques encompass a review of selected claims data, including claim and incident counts, average indemnity payments, and loss adjustment costs.Estimating liability for losses and LAE is a complex process and changes in key assumptions or trends could result in a significant change in our reserve estimates.Given the magnitude of our loss and LAE reserves, virtually any change in the level of our carried reserves will be material to our results of operations and may be material to our financial position.For additional information regarding our liability for losses and LAE see Note 4, Liability for Losses and LAE, included in our Annual Report on Form 10-K for the year ended December 31, 2006. We recognized favorable net loss development related to previously established reserves of $5.0million for the three monthsended September 30, 2007.We recognized $9.0million of favorable net loss development for the nine months ended September30, 2007.The favorable development reflects reductions in our estimates of incidents to claim development, payment frequency and payment severity, principally for the 2004 through 2006 accident years. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 8 5. Income Taxes We adopted the provisions of FIN 48, Accounting for Uncertainty in Income Taxes, on January 1, 2007.As a result of the implementation of FIN 48, we recognized a $0.08 million increase in the liability for unrecognized tax benefits, which was accounted for as a reduction of the January 1, 2007 balance of retained earnings.Our liability for unrecognized tax benefits as of January 1, 2007 was $0.6 million, 100% of which would affect our annual effective tax rate if recognized.We estimate that our unrecognized tax benefits will not change significantly within the next12 months. We file income tax returns in the U.S. federal jurisdiction and various state jurisdictions.With few exceptions, we are no longer subject to U.S. federal or state income tax examinations by tax authorities for years prior to 2002.The Internal Revenue Service (the “IRS”) commenced an examination of our 2004 U.S. income tax return during 2006.The examination was closed in February 2007 with no significant adjustments. Our continuing practice is to recognize interest accrued related to unrecognized tax benefits and penalties in income tax expense.During the nine months ended September 30, 2007, we recognized $0.07 million in interest.We had approximately $0.1 million and $0.03 million accrued for the payment of interest as of September 30, 2007 and January 1, 2007, respectively. 6. Employee Benefit Plans The components of the actuarially computed net periodic pension cost for our benefit plans are summarized in the table below.For a description of our employee benefit plans, see Note 13, Employee Benefit Plans, included in our Annual Report on Form 10-K for the year ended December 31, 2006. (in thousands) For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Net periodic pension cost Service cost of benefits earned during the period $ 253 241 $ 725 776 Interest cost on projected benefit obligation 164 161 488 439 Expected return on plan assets (101 ) (86 ) (303 ) (248 ) Amortization of net loss 10 71 21 179 Amortization of prior service cost 12 12 36 35 Amortization of net transition obligation 8 8 23 23 Net periodic pension cost $ 346 407 $ 990 1,204 We contributed $3.2 million to our employee benefit plans during the nine months ended September 30, 2007.We currently anticipate contributing an additional $0.1 million to these plans during the remainder of 2007 for total contributions of $3.3 million. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 9 7. Reinsurance The effects of ceded reinsurance on premiums written, premiums earned, and losses and LAE incurred are shown below. (in thousands) For the Quarter Ended September 30, 2007 September 30, 2006 Written Earned Written Earned Direct premiums $ 59,799 54,335 $ 67,986 65,019 Assumed premiums 34 34 1,849 326 Ceded premiums (6,590 ) (5,920 ) (7,882 ) (8,070 ) Net premiums $ 53,243 48,449 $ 61,953 57,275 (in thousands) For the Nine Months Ended September 30, 2007 September 30, 2006 Written Earned Written Earned Direct premiums $ 166,747 169,096 $ 198,867 194,120 Assumed premiums (9 ) (9 ) 4,634 1,593 Commutation of assumed premiums written (54,465 ) — — — Ceded premiums (19,370 ) (19,620 ) (22,977 ) (23,619 ) Net premiums $ 92,903 149,467 $ 180,524 172,094 (in thousands) For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Losses and LAE $ 32,408 44,851 $ 108,365 135,798 Commutation of assumed losses and LAE — — (13,982 ) — Reinsurance recoveries (3,983 ) (4,702 ) (13,929 ) (15,217 ) Net losses and LAE $ 28,425 40,149 $ 80,454 120,581 During February 2007, our subsidiary, First Professionals Insurance Company, Inc. (“First Professionals”),commuted, effective January 1, 2007, all assumed reinsurance treaties with Physicians’ Reciprocal Insurers (“PRI”)under which First Professionals acted as a reinsurer.These treaties provided excess of loss reinsurance and reinsurance for PRI’s death, disability and retirement risks.Under the terms of the commutation agreements, First Professionals paid cash and delivered securities with an aggregate value of $87.7 million to PRI as full settlement of all past and future obligations for policy risks previously reinsured by First Professionals.The corresponding net liabilities related to these agreements carried by First Professionals totaled $103.4 million.First Professionals recognized an after-tax gain of $9.7 million as a result of the commutation. We purchase reinsurance from a number of companies to mitigate concentrations of credit risk, and utilize our reinsurance broker to assist us in the analysis of the credit quality of our reinsurers.We base our reinsurance buying decisions on an evaluation of the then current financial strength and stability of prospective reinsurers.However, the financial strength of our reinsurers, and their corresponding ability to pay us, may change in the future due to forces or events we cannot control or anticipate.At September 30, 2007, our receivable from reinsurers was approximately $167.1 million.We have not experienced any difficulty in collecting amounts due from reinsurersrelated to the financial condition of a reinsurer.Should future events lead us to believe that any reinsurer is unable to meet its obligations, adjustments to the amounts recoverable would be reflected in the results of current operations. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 10 8. Investments Realized investment gains and losses are determined on the basis of specific identification.Declines in the fair value of securities considered to be other-than-temporary, if any, are recorded as realized losses in the consolidated statements of income.Data with respect to investments are presented in the tables below. (in thousands) Proceeds from Sales and Maturities Gross Realized Gains on Investment Sales Gross Realized Losses on Investment Sales For the Nine Months Ended September 30, 2007 Fixed income securities, available for sale and short-term investments $ 124,550 360 (468 ) Equity securities $ — — — For the Nine Months Ended September 30, 2006 Fixed income securities, available for sale and short-term investments $ 119,438 387 (292 ) Equity securities $ — — — (in thousands) Amortized Cost of Investments Gross Unrealized Gains Gross Unrealized Losses Fair Value As of September 30, 2007 Fixed income securities, available for sale and short-term investments $ 674,817 2,354 (7,767 ) 669,404 Equity securities $ 15,000 403 — 15,403 As of December 31, 2006 Fixed income securities, available for sale and short-term investments $ 727,798 2,279 (9,368 ) 720,709 Equity securities $ — Our net unrealized losses (defined as gross unrealized gains less gross unrealized losses) as of September 30, 2007 were primarily attributable to the impact of interest rates on the fair value of our investment portfolio.We have the intent and ability to hold these securities to recover their value, which may be until their respective maturity dates.Therefore, we do not consider any of the securities carried in an unrealized loss position at September 30, 2007 to be other-than-temporarily impaired.During the nine months ended September 30, 2007, we did recognize an other-than-temporary impairment charge of $0.2 million related to certain corporate securities held by us and one of our other invested assets, an investment in a limited partnership. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 11 9. Commitments and Contingencies Liabilities for loss contingencies arising from claims, assessments, litigation, fines and penalties and other sources are recorded when it is determined to be probable that a liability has been incurred and the amount of the assessment and/or remediation can be reasonably estimated.In addition, our insurance subsidiaries may become subject to claims for extra-contractual obligations or risks in excess of policy limits in connection with their insurance claims.These claims are sometimes referred to as “bad faith” actions as it is alleged that the insurance company acted in bad faith in the administration of a claim against an insured.Bad faith actions are infrequent and generally occur in instances where a jury verdict exceeds the insured’s policy limits.Under such circumstances, it is routinely alleged that the insurance company failed to negotiate a settlement of a claim in good faith within the insured’s policy limit.Our primary excess of loss reinsurance program includes certain coverage for such exposures.An award for a bad faith claim against one of our subsidiaries in excess of the applicable reinsurance could have an adverse affect on our financial condition, results of operations or cash flows.We have evaluated such exposures as of September 30, 2007, and believe our positions and defenses are meritorious.However, there can be no absolute assurance as to the outcome of such exposures. Our insurance subsidiaries are subject to assessment by the financial guaranty associations in the states in which they conduct business for the provision of funds necessary for the settlement of covered claims under certain policies of insolvent insurers.Generally, these associations can assess member insurers on the basis of written premiums in their particular states.During 2006, the Florida Office of Insurance Regulation (“Florida OIR”) levied two assessments on our 2005 Florida direct written premiums at the request of the Florida Insurance Guaranty Association (“FIGA”) as a result of the insolvency of a group of Florida-domiciled homeowner’s insurance companies owned by Poe Financial Group.During October 2007, the Florida OIR levied an additional assessment with respect to this insolvency. See Note 11, Subsequent Event for additional information. Loss deficiencies in excess of FIGA’s estimates could result in the need for additional assessments by FIGA.Such additional assessments or assessments related to other property and casualty insurers that have or may become insolvent because of hurricane activity or otherwise could adversely impact our financial condition, results of operations or cash flows.Under Florida law, our insurance subsidiariesare entitledto recoup guaranty fund assessments from their Florida policyholders and, in the case of the two assessments from FIGA during 2006, have made the necessary filings to do so. In addition to standard guaranty fund assessments, the Florida legislature may also levy special assessments to settle claims caused by certain catastrophic losses.Such assessments may also be recouped from policyholders.Medical professional liability (“MPL”) insurance policies are exempt from assessment by the Florida Hurricane Catastrophe fund until the fund’s expiration on May 31, 2010. FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Form 10-Q: 12 10. Discontinued Operations Discontinued operations consist of our former insurance management operations, which were comprised of our subsidiaries in New York and Pennsylvania that provided insurance management services to other MPL insurers, and our third party administration operations, which were comprised of our former wholly owned subsidiary, Employers Mutual, Inc.For additional information on our discontinued operations, see Item 8.Financial Statements and Supplementary Data, Note 17, Discontinued Operations included in our Annual Report on Form 10-K for the year ended December 31, 2006.Financial data related to our discontinued operations is summarized in the table below. (in thousands, except earnings per common share) For the Quarter Ended For the Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Total revenues $ — 13,716 $ — 37,450 Total expenses $ — 9,836 $ — 26,186 Income from discontinued operations (net of income taxes) $ — 2,331 $ — 6,706 (Loss) gain on disposal of discontinued operations (net of income taxes) (191 ) 12,449 (191 ) 12,449 Discontinued operations $ (191 ) 14,780 $ (191 ) 19,155 Basic earnings per common share: Discontinued operations $ (0.02 ) 1.43 $ (0.02 ) 1.86 Basic weighted average common shares outstanding 9,300 10,321 9,570 10,304 Diluted earnings per common share: Discontinued operations $ (0.02 ) 1.38 $ (0.02 ) 1.78 Diluted weighted average common shares outstanding 9,623 10,711 9,919 10,747 11. Subsequent Event By order dated October 29, 2007, the Florida OIR levied an additional two percent assessment on the 2006 Florida direct written premiums of property and casualty insurance companies operating in Florida, including our insurance subsidiaries, with respect to the insolvency of the subsidiaries ofPoe Financial Group.Other underwriting expenses for the three and nine months ended September 30, 2007 include a $4.2 million pre-tax charge for this assessment.See Note 9, Commitments and Contingencies. FPIC Insurance Group, Inc. Table of Contents Form 10-Q: 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations For purposes of this Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”),“FPIC,” “we,” “our,” “us,” andthe “Company” refer to FPIC Insurance Group, Inc., together with its subsidiaries, unless the context requires otherwise.The following MD&A should be read in conjunction with the accompanying consolidated financial statements for the three months and nine months ended
